Citation Nr: 1442728	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  10-45 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than August 21, 2006, for the grant of entitlement to service connection for posttraumatic stress disorder (PTSD), to include on the basis of clear and unmistakable error (CUE) in a January 1997 decision denying entitlement to service connection for PTSD.

2.  Entitlement to an initial rating higher than 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted entitlement to service connection for PTSD and assigned an initial 50 percent rating, effective August 21, 2006.  The Veteran timely challenged both the initial rating and the assigned effective date.

In October 2012, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  There are also additional VA treatment records in the Virtual VA file, dated prior to the RO's most recent, August 2012 supplemental statement of the case.

On the August 2012 VA examination and elsewhere, it was indicated that the Veteran's alcohol abuse was secondary to his service connected PTSD.  The issue of entitlement to service connection for an alcohol abuse disability secondary to PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  See
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability).




FINDINGS OF FACT

1.  In a June 2001 rating decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for PTSD.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the decision thus became final.

2.  The Veteran's August 21, 2006 application to reopen his claim for entitlement to service connection for PTSD and underlying claim were granted in a March 2010 rating decision, with service connection effective the date of the application to reopen.

3.  The only specific theory of CUE alleged, that the RO failed to obtain personnel records showing that the Veteran was in combat, is not a valid basis for a finding of CUE because the breach of the duty to assist cannot be the basis of such a finding.

4.  The evidence is approximately evenly balanced as to whether the overall level of impairment caused by the symptoms of the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas.

5.  The preponderance of the evidence reflects that the symptoms and overall level of impairment caused by the Veteran's PTSD did not more nearly approximate total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 21, 2006, for the grant of entitlement to service connection for PTSD, have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

2.  The Veteran has not alleged a valid basis for a finding of CUE in the RO's January 1997 decision denying entitlement to service connection for PTSD.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) (2013).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As noted above, the claims for a higher initial rating for PTSD and an earlier effective date for this rating arise from the Veteran's disagreement with rating and effective date assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions such as a disability rating or effective date, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence and affording VA psychiatric examinations in June 2009 and August 2012.  As shown in the discussion below, these examinations were adequate.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit whether there was evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Finally in this regard, the VCAA does not apply to CUE motions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

The Board will therefore proceed to the merits of the appeal.

Analysis

Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award of disability compensation is set in accordance with the facts found, but cannot be earlier than the date of receipt of the claim for the compensation that was granted.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C.A. § 5110(b)(1).  There is no evidence or argument in this case that a claim for entitlement to service connection for PTSD was filed within a year of the Veteran's April 1969 separation from service, and 38 U.S.C.A. § 5110(b)(1) is therefore inapplicable.

In this case, the claim for entitlement to service connection for PTSD that was granted was the application to reopen received on August 21, 2006.  A previous application to reopen the claim for entitlement to service connection for PTSD was denied in June 2001.  Although notified of this denial later that month, the Veteran neither appealed nor submitted new and material evidence within the one year appeal period; the June 2001 denial therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

Generally, when granting entitlement to service connection for a disability in response to an application to reopen a claim that had previously been denied, VA cannot assign an effective date earlier than the date of receipt of the application to reopen.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(r).  See also Comer v. Peake, 552 F.3d 1362, 1370 (Fed. Cir. 2009) ("The earliest effective date for an award based on a veteran's request to reopen a final decision based on new and material evidence is generally the date that the application to reopen was filed").  In this case, the application to reopen was received on August 21, 2006, and that is the effective date that was assigned.  There are exceptions to this general rule, but there is no evidence or argument that any such exceptions are applicable in this case.  Rather, the Veteran's primary argument is that he is entitled to an earlier effective date because of CUE in a prior rating decision denying entitlement to service connection for PTSD.

If the evidence establishes such CUE, the prior decision will be reversed or amended; a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 38 C.F.R. §§ 3.104(a), 3.105(a).  In determining whether a prior determination involves CUE, the Court has established a three-prong test. The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Consistent with these general principles, the Federal Circuit has held that an assertion that VA violated its duty to assist cannot be the basis for a valid CUE motion because such a violation would not be outcome determinative or based on the record at the time of the decision.  See Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002).  For the following reasons, the Board finds that the only theory of CUE advanced in this case is based on a violation of the duty to assist and the CUE motion must therefore be denied as a matter of law.

The Veteran and his representative have requested an effective date of 1996.  The Veteran's initial claim for entitlement to service connection for PTSD was received in September 1996 and was denied in a January 1997 rating decision.  Thus, September 1996 would have been the appropriate effective date had the RO granted the claim in its January 1997 rating decision.  The allegation is therefore that there was CUE in the January 1997 rating decision.

In the April 2010 notice of disagreement, the Veteran's representative argued that VA is responsible for getting relevant Federal records and its failure to obtain service records showing that the Veteran engaged in combat constituted CUE in its January 19997 decision.  In the October 2010 substantive appeal, the representative reiterated this argument.  Similarly, during the October 2012 Board hearing, the Veteran's representative stated "if they would have went and gotten the records like they were supposed to do, it would have been settled a lot sooner."  Hearing Transcript, at 3.  Unlike review of direct appeals, where all filings must be read in a liberal manner to consider all issues reasonably raised in the evidence of record, see Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009), the Board in reviewing a  CUE motion must require that the allegations "identify the alleged error with some degree of specificity."  Andrews v. Principi, 18 Vet. App. 177, 181 (2004).  As a final denial of a request to revise an RO decision based on CUE is res judicata as to the specific theory of CUE adjudicated, the Board should consider only the theories advanced by a Veteran and his representative, so as not to limit future CUE motions based on different theories.  Hillyard v. Shinseki, 24 Vet. App. 343, 350-53 (2011).  As the only theory advanced in this case was that there was CUE in the RO's January 1997 rating decision because it did not obtain service records that would have shown combat, the CUE motion must be denied as a matter of law because it is based on a violation of the duty to assist, which cannot be the basis for a finding of CUE.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also notes that, in the January 1997 rating decision, the RO accurately noted that the evidence before it, including the November 1996 VA examination, did not contain medical evidence of a diagnosis of PTSD.  The denial was based on this absence of a diagnosis as well as a lack of evidence corroborating a stressor.  At the time of the September 1996 claim and January 1997 decision, entitlement to service connection for PTSD required medical evidence establishing a clear diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  Thus, even if the Veteran had established through a showing of combat that his claimed stressor occurred, his claim would have been denied because of the lack of a diagnosis of PTSD.  Any error in the January 1997 rating decision in this regard was therefore not outcome determinative and does not constitute CUE.

As the Veteran and his representative have not alleged a valid or outcome determinative basis for a finding of CUE in the January 1997 rating decision denying entitlement to service connection for PTSD, entitlement to an earlier effective date on this basis is not warranted.  The benefit of the doubt doctrine is not applicable to CUE motions.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004).  As there is no other basis for an effective date earlier than August 21, 2006, the claim must be denied.

Higher Initial Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, however, as explained below, a uniform initial 70 percent rating is warranted for the Veteran's PTSD.

The Veteran's PTSD is currently evaluated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411, but PTSD and other psychiatric disorders are rated under the general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The VA treatment records and examination reports contain evidence of symptoms and overall impairment that correspond to both a 50 and a 70 percent rating.  For example, the June 2009 and August 2012 VA examination reports indicated that the Veteran had suicidal ideation and impaired impulse control, as well as constricted or flattened affect and mild memory loss.  Both examiners also indicated that the Veteran had significant difficulties in establishing and maintaining effective relationships, a level that appears somewhere in between difficulty and inability to establish and maintain relationships in the 50 and 70 percent criteria.  The evidence is thus at least evenly balanced as to whether the symptoms and overall level of impairment caused by the Veteran's PTSD more nearly approximate the criteria for a 50 or a 70 percent rating.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to an initial rating of 70 percent for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A higher, 100 percent rating is not, however, warranted, because the symptoms and overall impairment do not more nearly approximate the criteria for a 100 percent rating and are not evenly balanced between the 70 and 100 percent criteria.  The Veteran had few if any of the symptoms listed in the criteria for a 100 percent rating.  He was oriented in all spheres, was able to maintain personal hygiene, and both the June 2009 and August 2012 VA examiners noted that he had no hallucinations.  An April 2009 VA treatment note indicated that the Veteran was alert and oriented and neatly groomed, with spontaneous and fluent speech and no delusions or hallucinations.  During the October 2012 Board hearing, the Veteran indicated that his relationship with his children was not what it should be and that his relationship with his wife was hot and cold.  Hearing transcript, at 14.  As to friends, he noted that he was friends with the coordinator of a program he began in 1997 and remained friends with him to the present day.  Id.  The Veteran also indicated that he was retired "because of health," hearing transcript at 12, and a VA physician indicated in October 2008 that the Veteran was unemployable due to his multiple medical problems.  The evidence therefore does not reflect that the Veteran's PTSD symptoms and overall impairment more nearly approximate the total occupational and social impairment required for a 100 percent rating.

The Board notes that the August 2012 VA examiner did check the box indicating that there was total occupational and social impairment due to the Veteran's PTSD and alcohol abuse, and indicated that he could not differentiate as to which portion was caused by the service connected PTSD.  When it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit of the doubt dictates that such signs and symptoms be attributed to the service-connected disability or disabilities.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52698 (Oct. 8, 1996)).  Here, however, the examiner also indicated that the Veteran had at least moderate difficulty in social and occupational functioning and assigned a global assessment of functioning (GAF) score of 55.  The June 2009 VA examiner also assigned a GAF score of 55 and the GAF scores throughout the appeal period were in this range.  For example, an October 2011 VA psychology consult record in the Virtual VA file contained a GAF score of 60.  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  These GAF scores are consistent with the above evidence showing that the Veteran's symptoms and overall impairment did not more nearly approximate the total occupational and social impairment required for a 100 percent rating, and the evidence was not approximately evenly balanced in this respect.  An initial rating of 100 percent is therefore not warranted for the Veteran's PTSD. 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's PTSD are fully contemplated by the applicable rating criteria.  As indicated by the cases cited above, the criteria include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms. All of the symptoms of the Veteran's PTSD are thus contemplated by the applicable criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating for PTSD is therefore not warranted.

For the foregoing reasons, an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.  Reasonable doubt has been resolved in the Veteran's favor in assigning this rating, and the preponderance of the evidence is against a higher initial rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to an effective date earlier than August 21, 2006, for the grant of entitlement to service connection for PTSD, to include on the basis of CUE in a January 1997 decision denying entitlement to service connection for PTSD, is denied.

An initial rating of 70 percent, but no higher, for PTSD, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


